Name: 2004/126/EC: Council Decision of 22 December 2003 on the conclusion of the Agreement on scientific and technological cooperation between the European Community and the Kingdom of Morocco
 Type: Decision
 Subject Matter: European construction;  cooperation policy;  Africa
 Date Published: 2004-02-10

 Avis juridique important|32004D01262004/126/EC: Council Decision of 22 December 2003 on the conclusion of the Agreement on scientific and technological cooperation between the European Community and the Kingdom of Morocco Official Journal L 037 , 10/02/2004 P. 0008 - 0008Council Decisionof 22 December 2003on the conclusion of the Agreement on scientific and technological cooperation between the European Community and the Kingdom of Morocco(2004/126/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 170 thereof, in conjunction with the first sentence of the first subparagraph of Article 300(2) and Article 300(3) thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Whereas:(1) The Commission has negotiated, on behalf of the Community, an Agreement on scientific and technological cooperation with the Kingdom of Morocco.(2) The Agreement was signed on behalf of the Community on 26 June 2003 in Thessaloniki, subject to possible conclusion at a later date.(3) The Agreement should be approved,HAS DECIDED AS FOLLOWS:Article 1The Agreement on scientific and technological cooperation between the European Community and the Kingdom of Morocco is hereby approved on behalf of the Community.The text of the Agreement is attached to this Decision.Article 2The President of the Council shall, acting on behalf of the Community, give the notification provided for in Article 7 of the Agreement(2).Done at Brussels, 22 December 2003.For the CouncilThe PresidentA. Matteoli(1) Opinion delivered on 4 December 2003 (not yet published in the Official Journal).(2) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.